Case 1:19-cr-00108-PLM ECF No. 12 filed 05/07/19 PagelD.17 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,

v.

JEREMY DARNELL MORTON,

a/k/a “Jiggs,”

Defendant.

/
NOTICE OF RELATED CASE

 

The United States of America, by and through Andrew Byerly Birge, United States
Attorney, and Hagen W. Frank, Assistant United States Attorney, submits that, pursuant to
Western District of Michigan Local Criminal Rule 56.4(b)(iii)(A)(4), the above-captioned case is

related to United States v. Jeremy Darnell Morton, Case No. 1:08-cr-287, assigned to Hon. Paul
L. Maloney, because the defendant, Jeremy Darnell Morton, is on supervised release before
Judge Maloney in that case. The above captioned case involves only Defendant Morton.

ANDREW BYERLY BIRG
United States Attorney

  
 

- Dated: May 6, 2019 W.

HAGEN W. FRANK

SALLY J. BERENS

Assistant United States Attorneys

ORDER
The Court finds that the above cst related,
el!

 

US. Magistrate Judge /
